 LOCAL 868, INT'L BROTHERHOOD OF TEAMSTERS67(b)Notify the Regional Director for Region 14, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply herewith.18>B In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, «hat steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOTgrant employees wage increases under such circumstances aswill interfere with, restrain,of coerce our employees in the exercise of the rightsguaranteed in Section7 of the Act.However, we are not required by saidRecommended Ordei to revoke any wage increases which we have heretoforeestablished.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of the right to self-organization,to form labororganizations,to join or assist Office Employees InternationalUnion, Local No.13, AFL-CIO, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrainfiom any or all such activities.All our employees are free to become or remain, or refrain from becoming oriemaining, members of a labor organization of their own choosing.ORDONT ORTHODONTIC LABORATORIES, INC,Employer.Dated-------------------By-------------------------------------------(Representative),(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions,they may communicate directly with the Board'sRegional Office, 4459 Fed-eral Building,1520 Maiket Street, St. Louis,Missouri,Telephone No. Main 2-4142.Local 868, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America [Mercer Storage Com-pany, Inc.]andMid-County Buick, Inc.Case No. 2-CC-974.(formerly 29-CC-27).December 16, 1965DECISION AND ORDEROn September 24, 1965, Trial Examiner Frederick U. Reel issuedhis decision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision. Thereafter, theRespondent filed limited exceptions and a brief in support thereof,to which the General Counsel filed an answering brief. The GeneralCounsel also filed exceptions and a supporting brief.156 NLRB No. 17.217-919-66-vol. 156-0 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.[The Board adopted the TrialExaminer's RecommendedOrder.'1In its exceptions, the Respondent seeks only a limitation of the cease and desist por-tion of the Recommended Order in the event the primary and secondary employers be-come allies within the meaning of that doctrine. Since the Recommended Order wouldnot make unlawful the conduct here complained of if, in fact, the employers becomeallies as that term has been construed, we see no need to revise the Recommended Order.In the absence of an exception, we adoptpro formathe Trial Examiner's finding thatMercer Storage Company, Inc., and Mid-Country Buick, Inc., were not "allies" in the cir-cumstances of this case.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter,heard before Trial Examiner Frederick U. Reel in NewYork Cityon August 16, 1965,1 pursuant to a charge filed May 24,and a complaint issuedJuly- 12, presents the question whether, .in the course of a lawful economic strikeagainstMid-County Buick, Inc., herein called Mid-County,an agent of Local 868,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Respondent,theUnion,or Local 868, threatened thatthe Union would picket a neutral employer unless the latter stopped doing businesswith Mid-County,thereby violating Section 8(b) (4) (ii) (B) of the Act.Upon theentire record,including my observation of the witnesses,and after due considerationof the brief filed by Local 868, I make the following:-FINDINGS OF FACT1.THE EMPLOYERS AND THE LABOR ORGANIZATION INVOLVEDing of new and used cars under a franchise from Buick Division of General Motors,has an annual gross revenue in excess of $500,000, and annually both receives fromand ships to points outside the State, automobiles valued in excess of $50,000.Mer-cer Storage Company, Inc., herein called Mercer, a New York corporation engagedin New York City in storing automobiles in transit from the manufacturer to retailoutlets, annually does a gross business in excess of $100,000, and receives for storagefrom points outside the State, automobiles valued at more than $50,000. Both Mer-cer and Mid-County are persons engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. The Union is a labor organization within the meaningof Section 2(5) of the Act.If.THE UNFAIR LABOR PRACTICEA. The alleged violationMost of the automobiles sold by Mid-County are manufactured in Michigan.Thecars are then shipped by rail to a point in New Jersey and then trucked either directlytoMid-County or the Mercer warehouse in New York. Prior to the strike of Mid-1 All datesherein refer to the year 1965. LOCAL868, INT'L'BROTHERHOOD OF TEAMSTERS,69County's salesmen, which commenced May. 1, most of-the cars were trucked directlytoMid-County.On occasion, however, particularly in the fall and spring months, anumber of cars eventually destined for Mid-County would be trucked to Mercer.When the salesmen, represented by Local 868, struck following a breakdown in nego-tiations for a new contract and picketed Mid-County's premises, Mid-County arrangedto have its new cars trucked to a nearby dealer. This arrangement proved unsatis-factory, and about May 20 Mid-County agreed to the manufacturer's suggestion thatall the new cars destined for Mid-County be trucked to the Mercer warehouse.Shortly after this arrangement became effective, Charles McDonald, general' man-ager of Mercer, held a telephone conversation with Jack Kinzie, who is alleged inthe complaint to be an agent of Local 868.According to McDonald, in the course ofthis conversation Kinzie asked that Mercer stop receiving cars for Mid-County, andthreatened to picket Mercer's warehouse.McDonald looked into the matter, foundthat the Mid-County business was a minor part of Mercer's volume, notified Mid-County, the manufacturer, and the New Jersey trucker that Mercer would no longerhandle Mid-County cars, and sent word to Kinzie of Mercer's policy.General Counsel alleges that by Kinzie's threat to picket Mercer unless Mercerstopped handling Mid-County's cars, Local 868 violated Section 8(b) (4) (ii) (B),which prohibits a labor organization or its agents from threatening any person withthe object of forcing him to stop doing business with any other person.Local 868defends on the grounds that Kinzie was not its agent, that he did not threaten topicket for the proscribed object, and that Mercer and Mid-County were allies so thatthe threat, if uttered, did not violate the Act.B.Kinzie's statusKinzie testified that he was employed as business agent and recording secretary ofLocal 917 of the International Brotherhood of Teamsters, a sister local of 868. Bothlocals have offices in the same building, which also houses many other locals of theTeamsters as well as other unions. John Burke, Kinzie's father-in-law, is presidentof both Local 868 and Local 917, such dual presidency is notunusual inthe New Yorkmetropolitan area.Local 868 represents primarily automobilesalesmen;Local 917representsmechanics, service employees, transporters, and parking lot attendants.Although Kinzie disclaimed any connection with Local 868 and professed to havelittleknowledge of its affairs, the -record discloses a considerable degree of activityon his part in connection with the Mid-County strike.Kinzie frequently appeared as a picket at the Mid-County premises, carrying Local868 picket signs; he was there 15 to 20 times.Representatives of other locals alsoparticipated in that picketing.But, in addition to picketing, Kinzie on at least fiveoccasions injected himself into matters relating to the Local 868-Mid-County dis-pute.Early in the strike, Kinzie, while on the picket line, asked Mid-County's laborconsultant,Hyman Isaacs, why the strike could not be settled, adding that it hadto be settled sometime.The following month, after meeting with Isaacs on anothermatter concerning Local 917, Kinzie talked with Isaacs for an additional 20 minuteson the Mid-County affair, reviewing its history and urging settlement.Two weeksbefore the hearing, Kinzie, while picketing Mid-County, asked Eugene Malice,"owner of Mid-County, when the strike would be settled and whether there was any-thing he (Kinzie) could do to open the door to a settlement.Early in the strikeKinzie telephoned the New Jersey trucker, asked if the latter knew there was a strikeatMid-County, and inquired whether the trucker would continue to deliver cars toMid-County.Finally,Kinzie, although denying the threat McDonald attributed tohim, admitted that in a telephone conversation he asked McDonald, who had a con-tract with Local 814 of the Teamsters, to "cooperate with us" by not handling carsfor Mid-County.According to McDonald, during this telephone conversation, Burke,president of Locals 868 and 917, cut in to repeat Kinzie's request "about asking ourcooperation in not receiving Mid-County's cars, and at that point Mr. Kinzie got backon the telephone and informed [McDonald] that [Kinzie] had authority from theJoint Council to put pickets at [Mercer's] warehouse."Burke was not called as awitness, and Kinzie, although denying that his threat to picket concerned the Mid-County matter, did not deny that Burke had participated in the conversation.On these facts, I find that Kinzie was an agent of Local 868, and that it is respon-sible for any unlawful threat he uttered to McDonald concerning the Mid-Countymatter.Kinzie's repeated injection of himself into the Local 868 affair, includingapproaches to settle the strike by overtures to Mid-County's labor consultant and to2 The last name is accented on the second syllable,and pronounced"Mahlease." 70DECISIONSOF NATIONALLABOR RELATIONS BOARDitsowner, and his conversation with Mid-County's suppliers concerning it, rendersuspect his unconvincing explanation that he engaged in each of those conversations"as an extra though" and not for a "professional reason" but solely because hethought "any strike is a foolish thing unless it's for just cause" and he "felt that if[he] could [he] would attempt to settle the strike."Finally, the fact that Burke,president of Local 868, joined in the McDonald telephone conversation following thesame ideas Kinzie had discussed, is some evidence that Local 868 was aware of anddid not repudiate but instead ratified Kinzie's efforts in its behalf.C. The illegal objectKinzie, admitting that he threatened to picket Mercer, testified that his object inso doing was to further the interest of Local 917 in organizing Mercer's employees,and not to affect Mercer's relations with Mid-County.The record establishes thatsome weeks before the strike began at Mid-County, Kinzie called on McDonald attheMercer warehouse and expressed interest in organizing McDonald's transporterson behalf of Local 917.McDonald replied that he was not certain whether Mercer'scontract with Local 814 covered the transporters. In later conversations, accordingto Kinzie, McDonald was evasive as to whether Local 814 covered these employees,but told Kinzie that if Kinzie signed up the men, McDonald would be willing tonegotiate.Kinzie, who never received signed cards from any of the Mercer employ-ees, then decided (according to his testimony) that he would set up an organizationalpicket line, and it was this picketing with which he threatened McDonald.Duringone of his conversations with McDonald, according to Kinzie, he did invite McDon-ald's cooperation in withholding cars from Mid-County.I regard Kinzie's testimony as implausible, and I credit the testimony of McDon-ald, a comparatively disinterested witness. I therefore find that Kinzie, acting asan agent of Local 868 and in a telephone conversation in which the president ofLocal 868 participated, threatened to picket Mercer with the object of forcing Mer-cer to stop doing business with Mid-County.D. The "ally" defenseLocal 868 argues that it would have been legally justified in picketing Mercer toforce it to stop handling Mid-County cars because Mercer and Mid-County wereallies.It is true that Mercer's business with Mid-County increased as the result ofthe strike, and that Mercer was handling cars for Mid-County which would not havegone to Mercer's premises but for the strike.But this is not enough to invoke the"ally" doctrine or to make Mercer's premises an extension of the situs of the primarydispute.The "ally" doctrine may be invoked where an otherwise neutral employer"knowingly does work which would otherwise be done by the striking employee."N.L.R.B. v. Business Machine and Office Appliance Mechanics Conference Board,Local 459, International Union of Electrical, Radio & Machine Workers, CIO(RoyalTypewriter Co.),228 F. 2d 553, 559 (C.A. 2), cert. denied 351 U.S. 962. But inthe instant case the striking employees were salesmen, and none of their work wasperformed at Mercer's warehouse or by Mercer employees. See alsoN.L.R.B. v.Local 810, Steel, Metals, Alloys Hardware Fabricators, International Brotherhoodof Teamsters, etc. (Fein Can Corp. & Advance Trucking Corp.)299 F. 2d 636, 637(C.A. 2).As in that case, so here, the "neutral" employer "did not undertake`struck work,' . . . there was no overlapping of management functions ... and therewas no domination and control which would justify a refusal to recognize the separatestatus of each of them ...." The court's conclusion there, "under these circum-stances we do not think that the `ally' doctrine is applicable" must also follow here.To be sure, the purpose and effect of storing Mid-County's cars at Mercer was toavoid the impact of the lawful picketing at Mid-County and assist the latter in com-bating the strike.But under the present statute, as authoritatively construed, theseconsiderations do not amount to legal justification for involving the neutral employerin a labor controversy to which he is otherwise a stranger. SeeN.L.R.B. v. WesternStates Regional Council, No. 3, International Woodworkers of America, AFL-CIO,et al., (Priest Logging, Inc.)319 F. 2d 655, 657, 658 (C.A. 9).III.THE REMEDYHaving found that Local 868 has violated Section 8(b) (4) (ii) (b) of the Act, Ishall recommend that it cease and desist therefrom, and take certain affirmative actionnecessary to effectuate the policies of the Act. LOCAL 868, INT'L BROTHERHOOD OF TEAMSTERS71CONCLUSION OF LAWBy threatening to picket Mercer's premises with the object of forcing Mercer tostop doing business with Mid-County, Local 868 has engaged in an unfair laborpractice- affecting commerce within the meaning of Section 8(b)(4)(ii)(B) and Sec-tion 2(6) (7) of the Act.RECOMMENDED ORDERAccordingly, upon the foregoing findings of fact and conclusion of law and onthe entire record in this case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that issuance of the following: Respondent,Local 868, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and representatives, shall:1.Cease and desist from threatening, coercing, or restraining Mercer StorageCompany, Inc., with the object of forcing or requiring Mercer Storage Company,Inc., to cease doing business with Mid-County Buick, Inc.2.Take the following affirmative action designed to effectuate the policies oftheAct.(a) Post in the Respondent's business offices and meeting halls copies of theattached notice marked "Appendix." 3 Copies of said notice, to be furnished by theRegional Director for Region 2, shall, after being duly signed by an authorized rep-resentative of the Respondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that such noticesare not altered, defaced, or covered by any other material.Upon request of theRegional Director, the Respondent shall supply him with a sufficient number ofsigned copies for posting by Mercer Storage Company, Inc., and Mid-County Buick,Inc., if they desire to do so, at their respective places of business.(b)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Decision and Recommended Order, what steps the Respondenthas taken to comply herewith.4I In the event this Recommended Order Is adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a Trial Ex-aminer" inthe notice.In the further event that the Board's Order is enforced by a decreeof a United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."+ In the event that thisRecommendedOrder is adopted by the Board, this provisionshall be modified to read: "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 868, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT threaten, coerce, or restrain Mercer Storage Company, Inc.,with the object of forcing or requiring it to cease doing business with Mid-County Buick, Inc.LOCAL 868, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative),(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500.